ORDER
PER CURIAM:
Pursuant to 38 U.S.C. § 7253(d)(1), the chief judge of the Court shall be the judge of the Court in regular active service who is senior in commission among the Court’s judges, has served for one or more years .as a judge of the Court, and has not previously served as chief judge. Barring other contingencies, the chief judge serves for a term of five years. See 38 U.S.C. § 7253(d)(3), (d)(4). On consideration of the foregoing, it is
ORDERED that the Honorable William P. Greene, Jr., shall, as of August 7, 2005, commence a five-year term as the Court’s fifth chief judge.